Citation Nr: 1018322	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  04-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Theadore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In October 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.

In August 2006 the Board remanded the case to the RO with 
respect to the two claims for service connection on appeal 
and addressed below.  The case was later transferred to the 
RO in Detroit, Michigan.


FINDINGS OF FACT

1.  The competent evidence is against a finding that: a right 
knee disorder was present in service; any current right knee 
disorder is related to service; and any arthritis manifested 
itself to a compensable degree within a year following 
separation from active duty.

2.  The competent evidence is against a finding that: a right 
hip disorder was present in service; any current right hip 
disorder is related to service, or was caused by or 
aggravated by a service-connected disability; and any 
arthritis manifested itself to a compensable degree within a 
year following separation from active duty.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
during military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  A right hip disorder was not incurred in or aggravated 
during military service; is not proximately due to or the 
result of a service-connected disease or disability; and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding 
that generic notice in response to a claim for an increased 
rating is all that is required.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
sent in June 2004, March 2008, and April 2009.  These 
documents in combination provided notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claims 
on appeal and decided below, including notice of 38 C.F.R. 
§ 3.310 for disability proximately due or the result of 
service-connected disability in the February 2004 statement 
of the case.  38 C.F.R. § 3.310.  Although the Veteran was 
not notified of the criteria for secondary service connection 
initially in a letter, the Veteran has nevertheless shown 
actual knowledge of the criteria in statements; she basically 
claims service connection for the right hip disorder as being 
proximately due to or the result of the right knee 
disability.   

The RO has provided adequate notice of how effective dates 
are assigned.  The claims were subsequently readjudicated 
most recently in a February 2010 supplemental statement of 
the case.  To the extent the appellant did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
on appeal.  In any event, the claimant has never alleged how 
any content error prevented her from meaningfully 
participating in the adjudication of her claim.  As such, she 
has not established prejudicial error in the content of VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009). 

Documentation of record reflects there are service treatment 
records missing and unavailable.  Review of the record shows 
that all reasonable efforts were taken to obtain the 
Veteran's records, including request to the National 
Personnel Records Center; but these efforts were 
unsuccessful.  In cases where the Veteran's service treatment 
records are, through no fault of her own, unavailable, a 
heightened duty exists to assist the Veteran in the 
development of the case; and the Board has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the claimant. See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

The RO advised the Veteran in a March 2008 letter of the RO's 
unsuccessful efforts.  She was requested to send any 
pertinent records she had.  For the reasons stated above 
regarding efforts to obtain the missing service treatment 
records, the Board concludes the VA's heightened duty to 
assist the Veteran is satisfied for purposes of the decision 
below.  As discussed below, the Board has carefully 
considered the requirement that the benefit of the doubt be 
resolved in favor of the claimant. 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains limited service 
treatment records and personnel records, and records of 
medical treatment received privately and from VA, and VA 
examination reports.  Findings from the examination reports 
are adequate for the purposes of deciding the claim on 
appeal.  See Stefl v. Nicholson, 21 Vet. App.120, 124 (2007).  
The Veteran was also provided with an opportunity to present 
testimony at a hearing on appeal before a Veteran Law Judge, 
which was conducted in October 2005. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board is satisfied as to compliance with its instructions 
from the August 2006 remand.  The Board instructed the RO to 
ensure that all notice obligations were satisfied; to request 
from the Veteran the identity of treatment providers and to 
attempt to obtain records from each identified; to attempt to 
obtain any missing service treatment records; and to schedule 
the Veteran for a VA examination regarding the etiology of 
her claimed disabilities on appeal.  The RO has complied with 
these instructions. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been requested and/or obtained and would 
be necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Factual Background

The Veteran claims service connection for right knee disorder 
due to injury in service, and for a right hip disorder as due 
to the right knee disorder.  She has submitted copies of 
photographs reportedly taken in August and November 1983.  
The photographs show her with a cast on the right lower 
extremity.

Review of the claims files show that the existing service 
treatment records are negative for medical evidence of any 
right knee or right hip injury or condition during service.  
There are no service treatment records showing any 
complaints, treatment, findings, or diagnosis associated with 
any problems involving the right knee or hip.  

Service treatment records dated between July and November 
1982 do show treatment during those months for right heel 
complaints including pain, with consistent diagnostic 
impressions of "stress rx right heal."  X-ray findings were 
negative.  Treatment included wearing gel boot and/or cast.  
A cast on the right foot was taken off in November 1982.  
None of the later service treatment records contain any 
reference to right knee or hip problems.  

After service private and VA treatment records and statements 
dated from November 1985 to February 2001 show treatment for 
various physical and mental medical complaints and 
conditions.  A February 1998 VA consultation report shows 
that the Veteran presented with complaints of right buttock 
pain radiating into the thigh.  The Veteran reported that the 
pain began about three years before.  The Veteran reported 
that she ambulated with a four-wheeled walker secondary to a 
"trick knee" which occasionally collapses.  The treatment 
provider recorded objective findings including that both 
lower extremities' active range of motion was within full 
limits and strength was 5/5 in both lower extremities.  The 
report indicated that the Veteran resisted right hip motion 
due to pain.  The assessment indicated that the plan was a 
home exercise program to eliminate right buttock pain.

The report of a May 1998 VA general examination shows that 
the Veteran's main complaint at that time pertained to 
chronic fatigue.  She also reported complaints of right hip 
and knee pain and back pain, which had been present since she 
began gaining weight in 1994.  She related this to an injury 
when she had shin splints in July or August 1982 in service.  
She reported that her right hip and leg hurt at that time.  
She reported that at that time in service she was in a cast 
intermittently and the pain would recur whenever she tried to 
run.  She indicated that the pain subsided after service 
until the exacerbation in 1994.  The examiner commented that 
he could not find any of this in the claims file, which 
apparently was incomplete.  

The May 1998 VA examination report shows that the examiner 
commented on a contemporaneous X-ray report, noting that the 
right hip showed very little.  The report contains findings 
of knee range of motion and hip range of motion were both 
normal.  The report contains an impression of low back pain, 
right knee and hip pain, of uncertain relationship to her 
military history of shin splints.  The examiner opined that 
the examination results were nonspecific and did not reveal 
the cause. 

Associated with the May 1998 VA examination report is a May 
1998 VA report of X-ray examination of the right hip and 
right knee showing impressions of slightly prominent right 
(hip) superior acetabular lip and normal appearing right knee 
joint.   

The report of a July 2009 VA examination for joints shows 
that the Veteran reported that during basic training, she was 
marching and sustained a fall resulting in a patellar 
dislocation for which she was treated with short trial of 
casting.  This was repeated multiple times.  She reported 
that since that treatment, she had undergone physical 
therapy, and was not currently undergoing treatment.  She 
reported complaints that the course since onset was 
progressively worse.  

The Veteran reported that after the injury to her right knee 
and treatment of serial casts for a patellar dislocation, her 
hip pain started about one year later.  She reported that due 
to the serial casting her pelvis was "thrown off."  She 
stated that her pubic symphysis then fused, which caused 
difficulty with the later delivery of her children.  She 
stated that she then started having pain in the right hip.  

On X-ray examination of the right hip, the examination report 
contains impressions of (1) mild degenerative changes in 
bilateral acetabulum; and (2) a small bump lesion along 
anterolateral aspect of right femoral neck junction, which 
may be related to femoroacetabular impingement.  On X-ray 
examination of the right knee, the examination report 
contains impressions of (1) no acute displaced fracture or 
dislocation; and (2) no significant degenerative change or 
joint effusion.
 
The July 2009 VA examination report contains diagnoses of (1) 
right hip arthritis; and (2) right knee degenerative 
arthritis.  The examiner opined that the Veteran's right knee 
condition was as least as likely as not (50/50 probability) 
caused by or a result of a 1983 fall she sustained while in 
basic training.  The examiner based this opinion on the 
rationale that the Veteran sustained a patella dislocation in 
1983; and during that time she had recurrent instability to 
the patello-femoral joint; and now she was complaining of 
pain in the subpatellar surface during activities requiring 
deep knee flexion.  The examiner further stated that the 
Veteran had had recurrent knee instability without true 
dislocation, and her symptoms likely originated from her 
injury.  The examiner further opined that the pain can likely 
be related to her obesity and less attributable to her 
patellofemoral instability.

The examiner opined that the Veteran's right hip condition 
was not caused by or a result of her right knee condition, 
requiring serial casting.  The examiner based this opinion on 
the rationale that the serial casting that was performed to 
her right knee did not cause her pubic symphysis to fuse.  
The examiner opined that while the injury to her right knee 
may have caused an antalgic gait causing pain to the right 
hip, it was less likely that her pelvic asymmetry led to the 
degenerative condition of the hip.  Further, radiographs of 
her right hip demonstrated signs of femoroacetabular 
impingement, which was not due to a fused pubis nor likely to 
an antalgic gait.

III.  Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where a Veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of discharge or release from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

There was a recent amendment to the provisions of 38 C.F.R. § 
3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and she 
does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

As noted above, because some service treatment records are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for a right knee 
disorder and for a right hip disorder.  

There are no existing service treatment records specifically 
showing any right knee or right hip injury or condition.  The 
Veteran asserted that she received treatment in service 
during basic training, including multiple casts, after a 
right knee injury resulting in a patellar dislocation.  There 
is medical evidence that she was treated at the beginning of 
service, between July and November 1982, with more than one 
cast and/or gel boot.  But the several treatment records 
addressing that treatment during those months clearly show 
that the injury treated involved only the right heel and did 
not involve a right knee injury.  None of the several service 
treatment records covering this period up to November 1982 
mentions any problems with the knee, or hip.   

Also, there is no competent evidence of any arthritis of the 
right knee or hip becoming manifested to a compensable degree 
within one year of separation of service.  Therefore, service 
connection for the claimed right knee disorder or right hip 
disorder cannot be established based on a legal "presumption" 
by showing that arthritis was manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 
3.309.

The record does not show a continuity of complaints or 
treatment following service; and no medical evidence of any 
relevant complaints prior to 1998.  As discussed above, the 
first medical evidence of any right knee complaints is shown 
in 1998, in treatment records of February 1998, when she was 
treated for complaints of right buttock pain for the previous 
three years, but she also mentioned having to use a walker 
due to a "trick knee" that occasionally collapsed.  The 
first medical record of complaints of right hip was in May 
1998, when she also reported complaints of right knee pain. 

This lengthy period after service without treatment is 
evidence against a finding of continuity of symptomatology 
following service, and it weighs heavily against both claims 
with respect to a nexus directly to service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).

The examiner at the May 1998 VA examination noted he could 
not find any references in the claims file to the Veteran's 
reported inservice injury of shin splints, which the Veteran 
links as the cause of her claimed right knee and right hip 
disorders.  That examiner opined that the examination results 
were nonspecific and did not reveal the cause of the claimed 
conditions. 

Regarding the claimed right knee condition, other than an 
opinion made at the July 2009 VA examination, there is no 
medical evidence supporting the Veteran's claim that a 
relationship is possible between the Veteran's military 
service and the claimed right knee disorder.  To the extent 
that the July 2009 VA examination opinion provides evidence 
of a nexus between the claimed right knee disorder and 
service, that opinion reflects that it was made based on a 
history as reported by the Veteran.  Review of the service 
treatment records from July to November, 1982 does not show 
any right knee injury.  These treatment records show only 
treatment for symptoms of a painful right heel for which she 
was treated periodically with a cast or jell boot.  

As such, the July 2009 VA examiner's opinion does not provide 
evidence that is probative in linking any present right knee 
disorder with service.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).

Regarding the claimed right hip disorder, there is no 
competent evidence linking the claimed right hip disability 
to service or to a service-connected disorder.  As discussed 
above, neither of the VA examiners from the May 1998 and July 
2009 VA examinations linked the right hip condition to 
service or to the right knee condition.  The July 2009 
examiner specifically opined that the right hip disorder was 
not related to the right knee disorder, and provided a 
probative rationale for that opinion.  Nevertheless, although 
the Veteran claims that a right hip disorder is due to her 
right knee disability, the claimed right knee disorder is not 
shown to be connected to service.

While the Veteran has provided lay evidence of an etiological 
link of her claimed right knee and right hip to service, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); but see Jandreau v. Nicholson, 492 F.3d1372, 1377 
(Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).  The Veteran's opinion 
in this matter is of little value because the determination 
involves a question that only medical experts may address.
 
After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a right knee disorder and for a 
right hip disorder.  Therefore, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER
 
Service connection for a right knee disorder is denied.

Service connection for a right hip disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


